In re Williamson, Heather Kathleen, Defendants); applying for supervisory and/or remedial writs; Parish of Tangipa-hoa, 21st Judicial District Court, Div. “B”, No. 89-2180; to the Court of Appeal, First Circuit, No. CW89 1397.
Denied.
CALOGERO and COLE, JJ., would grant the writ.
DENNIS, J.,
would grant, vacate the writ of habeas corpus, and remand the case to the trial court for a full adversarial hearing on (1) whether the Pennsylvania judgment was validly obtained after affording the mother notice and due process; and (2) whether the children are in need of protection due to abuse or neglect.